UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 July 26, 2010 Date of Report (Date of earliest event reported) COMMUNITY PARTNERS BANCORP (Exact name of registrant as specified in its charter) New Jersey 000-51889 20-3700861 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1250 Highway 35 South, Middletown, New Jersey (Address of principal executive offices) (Zip Code) (732)706-9009 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item2.02 Results of Operations and Financial Condition. On July26, 2010, Community Partners Bancorp issued a press release containing financial information regarding its results of operations and financial condition for the three and six months ended June30, 2010. A copy of the press release is furnished as part of this Form 8-K and is attached hereto as Exhibit99.1. Item9.01. Financial Statements and Exhibits. (d)Exhibits . Press Release of Community Partners Bancorp, dated July 26, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY PARTNERS BANCORP Dated: July 26, 2010 By: /s/ A. Richard Abrahamian A. Richard Abrahamian Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) EXHIBIT INDEX Exhibit No. Description Press Release of Community Partners Bancorp, dated July26, 2010
